Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/27/2020.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: 	Figs. 1-4B, First embodiment,
Species 2: 	Fig. 5, Second embodiment,
Species 3: 	Figs. 6-7, Third embodiment,

Species 5: 	Figs 9A-9B, Fifth embodiment,
Species 6: 	Figs 10A-11, Sixth embodiment,
Species 7: 	Fig 12, Seventh embodiment,
Species 8: 	Fig 13, Eighth embodiment,
Species 9: 	Fig 14, Ninth embodiment,
Species 10: 	FIG. 15, tenth embodiment.
Species 11: 	FIG. 16, eleventh embodiment.
Species 12: 	FIG. 17, twelfth embodiment.
Species 13: 	Figs. 18-19, thirteenth embodiment.
Species 14: 	FIG. 20, fourteenth embodiment.
Species 15: 	FIG. 21, fifteenth embodiment.
Species 16: 	Figs. 22-23, sixteenth embodiment.
Species 17: 	FIG. 24, seventeenth embodiment.
Species 18: 	Figs. 25-26, eighteenth embodiment.
Species 19: 	FIG. 27, nineteenth embodiment.
Species 20: 	FIG. 28, twentieth embodiment.
Species 21: 	FIG. 29, twenty-first embodiment.
Species 22: 	FIG. 30, twenty-second embodiment.
Species 23: 	FIG. 31, twenty-third embodiment.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species lack unity of invention because the groups do not share the same or corresponding technical feature.
As for invention group 1, special technical feature is the RDC 433 converts the sin and cos signals of the rotation angle signal SGN_θ outputted from the rotation angle sensor 25 into digital pulse signals of A, B and Z phases. 
As for invention group 2, special technical feature is the rotation angle signal SGN_θ outputted from the rotation angle sensor 25 is directly branched and inputted to both the first and second CPUs 41 and 42 without passing through an RDC (Resolver-to-Digital Converter). 

As for invention group 4, special technical feature is the first and second rotation angle signals SGN_θ1 and SGN_θ2 from first and second sensor units 251 and 252 of the rotation angle sensor 250 are respectively inputted to the first and second CPUs 41 and 42. Moreover, in the ECU 400, there is provided a synchronization RDC 434 in addition to RDCs (not shown) provided respectively for the first and second CPUs 41 and 42.  
As for invention group 5, special technical feature is the first microcomputer 401 has a port 591 and the second microcomputer 402 has a port 592. The ports 591 and 592 are configured to be capable of transmitting and receiving signals.  
As for invention group 6, special technical feature is the both a carrier signal CRR_cpu1 generated in the first CPU 41 for PWM (Pulse-Width Modulation) control and a carrier signal CRR_cpu2 generated in the second CPU 42 for PWM control correspond to “synchronization information”. Control timings are corrected based on the carrier signals CRR_cpu1 and CRR_cpu2.
As for invention group 7, special technical feature is a trigger generator 44 is provided in the ECU 400. The trigger generator 44 is configured to generate, based on a generation command signal transmitted from the first CPU 41 or the second CPU 42, an external trigger signal and transmit the generated external trigger signal to both the first and second CPUs 41 and 42. Then, based on the external trigger signal, the first 
As for invention group 8, special technical feature is the first CPU 41 generates an internal trigger signal, which is a signal relating to control information, and transmits the generated internal trigger signal to the second CPU 42. The control information may include information on electric current, information on a voltage and information on the rotation angle of the MG 80. 
As for invention group 9, special technical feature is the control signals CS1 and CS2 together correspond to synchronization information. As shown in FIG. 14, the first control signal CS1 is outputted from the first CPU 41 to both the first driver circuit 31 and the second CPU 42. Then, based on the first control signal CS1, the second CPU 42 corrects the output timing of the second control signal CS2 that is outputted from the second CPU 42.  
As for invention group 10, special technical feature is both a main ECU 51 and a sub-ECU 52 are provided in the ECU 400. When the main ECU 51 is in a normal state, both the first control signal CS1 for drive control of the first inverter 60 and the second control signal CS2 for drive control of the second inverter 70 are generated by the main ECU 51. 
As for invention group 11, special technical feature is a synchronization adjusting circuit 46 is provided in the ECU 400. To the synchronization adjusting circuit 46, there are inputted both the first control signal CS1 from the first CPU 41 and the second 
As for invention group 12, special technical feature is the synchronization process is performed with the synchronization information being current information on electric current. In addition, the synchronization process may be performed at any timing in a steady state where the electric current is stable.  
As for invention group 13, special technical feature is a first bus current sensor 23 is provided to detect electric current flowing in the high-potential-side wiring 111 on the first inverter 60 side. The detection result of the first bus current sensor 23 is outputted to the first microcomputer 401. Moreover, a second bus current sensor 24 is provided to detect electric current flowing in the low-potential-side wiring 122 on the second inverter 70 side.
As for invention group 14, special technical feature is a search current Isrc is applied to one of the U-phase, V-phase and W-phase coils 81-83 by a command from one of the CPUs 41 and 42 and the search current Isrc is detected by the other of the CPUs 41 and 42. 
As for invention group 15, special technical feature is during operation of the MG 80 in a power running mode or torque generation mode, the amount of electric power consumption by the MG 80 changes.   
As for invention group 16, special technical feature is on the first inverter 60 side of the U-phase, V-phase and W-phase coils 81-83, there is provided a first voltage sensor 28 to detect a first coil-voltage which is at least one of the U-phase voltage Vu1, the V-phase voltage Vv1 and the W-phase voltage Vw1 on the first inverter 60 side. 

As for invention group 18, special technical feature is a voltage detection circuit 481 and a fundamental component extraction circuit 491 are provided in the first microcomputer 401. The voltage detection circuit 481 detects, based on the detection result of the first voltage sensor 28, the U-phase voltage Vu1, the V-phase voltage Vv1 and the W-phase voltage Vw1 on the first inverter 60 side.  
As for invention group 19, special technical feature is the synchronization process is performed based on command voltages, in contrast to the eighteenth embodiment.  
As for invention group 20, special technical feature is the search voltage Vsrc is applied to one of the U-phase, V-phase and W-phase coils 81-83 by a command from one of the CPUs 41 and 42 and the search voltage Vsrc is detected by the other of the CPUs 41 and 42. 
As for invention group 21, special technical feature is the first inverter 60 is configured to output a first failure signal to the first CPU 41 when a failure, such as overcurrent, overvoltage or overheating, has occurred in the first inverter 60 or the first inverter 60 has been brought into in a pseudo-failure state by a function check trigger.
As for invention group 22, special technical feature is the switching element 61 of the first inverter 60 has an in-element current detecting unit 613 to detect electric current flowing through the switching element 61. 
As for invention group 23, special technical feature is the control apparatus 1 may alternatively include only a single CPU 51 that generates both the first and second control signals CS1 and CS2. In this case, the single CPU 51, which is an operation circuit (or arithmetic and logic unit), can be regarded as including both a “first operation circuit” configured to generate the first control signal CS1 and a “second operation circuit” configured to generate the second control signal CS2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN K KIM/           Primary Examiner, Art Unit 2834